DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the claims filed on 4/27/2021. Claims 1-18 and 21 are pending and have been considered below.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 11, 13-14 and 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. (US 2015/0201456).
Regarding claim 1:
Lee discloses a system and method, performed by an electronic device (figures 1-3, 11), for an uplink data transmission, wherein the electronic device is configured to 
transmitting a scheduling request for the uplink data transmission to the wireless communication network node (para 121, [UE transmits the SR to the eNB in order to request the uplink radio resource allocation]); and 
receiving a signalling message from the wireless communication network node, wherein the signalling message is indicative of a first time period where no radio resource is available for the uplink data transmission requested by the electronic device (para 118, partially reproduced herein {UE receives an indication for efficiently controlling the DRX operation from the eNB}; figures 4-9; see para 119 {indication is an indication for permitting/controlling the PDCCH monitoring to allow the UE not to monitor the PDCCH during the SR pending period… defined as the time period while a Scheduling Request is sent on PUCCH and is pending} [not monitoring PDCCH so no resource availability info]; para120-123; and see throughout disclosure).
Regarding claim 2:
Lee discloses all of the subject matter as above and wherein the signalling message is indicative of a receipt of the scheduling request at the wireless communication network node (815 fig 8; para 114, 118-120).
Regarding claim 3:
Lee discloses all of the subject matter as above and obtaining the first time period according to the received signalling message (para 95,98 [DRX timer configuration info RRC signalling], para 115 and throughout).
Regarding claims 11, 21:

receive a scheduling request for an uplink data transmission from an electronic device (figure 6 [620 scheduling request]; para 98-99); 
determine, based on a network condition, one or more radio resources available for the uplink data transmission (para 103 [eNB schedules resources for UE]; para 111); 
determine, based on the determined one or more resources, a first time period indicative of a first time window where no radio resource is available for the uplink data transmission requested by the electronic device (para 118, partially reproduced herein {UE receives an indication for efficiently controlling the DRX operation from the eNB}; figures 4-9; see para 119 {indication is an indication for permitting/controlling the PDCCH monitoring to allow the UE not to monitor the PDCCH during the SR pending period… defined as the time period while a Scheduling Request is sent on PUCCH and is pending} [not monitoring PDCCH so no resource availability info]); and 
transmit a signalling message to the electronic device, wherein the signalling message is indicative of the first time period (fig 8 [815 indicate]; para120-123; and see throughout disclosure).
Regarding claim 13:
Lee discloses all of the subject matter as above and wherein the transmitting the signalling message to the electronic device comprises transmitting to the electronic device the signalling message comprising a first time period parameter indicative of the first time period (para 95,98 [DRX timers]).

Lee discloses all of the subject matter as above and wherein the transmitting the signalling message to the electronic device comprises transmitting to the electronic device the signalling message comprising a first indicator for informing the electronic device to retrieve the first time period (para 95,98 [DRX timer configuration info RRC signalling]; para 111-120; and see throughout).


Allowable Subject Matter
Claims 4-10,12,15-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Rathonyi et al. (US 2017/0202054) discloses a system and method for controlling connected mode DRX operations where after the first timer is stopped, the UE does not need to monitor the downlink control channel.
Shi et al. (US 2018/0234992) discloses uplink data transmission for latency reduction where UE determines no semi-persistent resource is available.
Gulati (US 2019/0254059 disclsoes a coexistence between UE with shared resource pool.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIRDEPAL SINGH whose telephone number is (571)270-1688.  The examiner can normally be reached on 8:00-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shuwang Liu can be reached on 571-272-3036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HIRDEPAL SINGH/Primary Examiner, Art Unit 2631